(\4\

FILED

AUG " 2 2012
UNITED STATES DISTRICT COURT Clerk, U.S. District_& Bankruptcy `
F@R THE DISTRICT ()F C()LL;MB]A Courts for the Dlstnct of Co|umb|a

)
Annamarie D. Reithmiller, )
)
Plaintiff, )

) ¢ ‘ . ""

v. ) Civil Action No.   l
)
The United States el al,, )
)
Defendants. )
)

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff’s pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the F ederal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. l987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(1) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. 8(a); see Ashcroft v. lqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355
F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Calzfano, 75

F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff is a resident of Bradenton, Florida, suing the United States, President Barack
Obama as "the Executive of the United States of America," and the Republic of South Africa.
The complaint is verbose but mostly incoherent. Since the complaint provides no notice of a
claim nor a basis for exercising federal court jurisdiction, it will be dismissed. A separate Order
of accompanies this Memorandum Opinion.

lrrr;r:§-

f v

un`rr@d sr res orsrrrr~.r Jrrdge

\/w
Date: July ZU' ,2012